Citation Nr: 1734286	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  14-11 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected pension.


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The appellant served as a Special Philippine Scout from June 1946 to February 1949.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In August 2015, the Board sent the appellant a letter asking him to clarify his choice of representative as his prior designation was not valid as the veteran's service organization he designated did not agree to assume representation. The Board's August 2015 letter was sent to his last known address of record, informing him that if he did not respond within 30 days, it would be assumed he would represent himself.

The Board's August 2015 letter was returned as undeliverable. Because there were no alternative known addresses of record, the Board assumed that the appellant wishes to proceed without a representative. See Boyd v. McDonald, 27 Vet. App. 63 (2014); Crain v. Principi, 17 Vet. App. 182, 187 (2003); see also Hyson v. Brown, 5 Vet. App. 262, 264 (1993).

The Board remanded this matter in October 2015 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

A Supplemental Statement of the Case (SSOC), issued by the RO in January 2017, continued to deny entitlement to nonservice-connected pension.

In June 2017, the Board again attempted to contact the appellant in regard to his representation. However, the Board received no response and will proceed under the assumption that the appellant wishes to proceed without a representative.

In the Board's October 2015 remand letter, the Board assumed jurisdiction over the appellant's claims for service connection for acute pyelonephritis, benign positional vertigo, hypertension, and lacunar infarct under the limited jurisdiction provided for by 38 C.F.R. § 19.9(c) because the RO had not issued a Statement of the Case in response to the appellant's Notice of Disagreement to the March 2014 Rating Decision, which addressed the appellant's service connection claims. The RO issued a Statement of the Case for these claims in January 2017. Since the issuance of the Statement of the Case, the appellant has not filed a timely substantive appeal, Form 9, and therefore, an appeal was not perfected and the rating decision on the service-connection issues became final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The record does not reflect that the appellant has the requisite service to qualify for nonservice-connected pension.


CONCLUSION OF LAW

The criteria for nonservice-connected pension benefits have not been met. 38 U.S.C.A. §§ 1503, 1521, 5107(b) (West 2014); 38 C.F.R. §§ 3.271, 3.272, 3.274, 3.277, 3.342 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the appellant fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Additionally, the Board finds there has been substantial compliance with its October 2015 remand directives. A request was sent to the United States Department of the Army to verify whether the appellant had qualifying service in the Armed Services of the United States, and a sufficient response was incorporated with the claims file. Additionally, an SOC was issued in regard to the appellants's service-connection claims.

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App at 268. Therefore, the Board will proceed to review and decide the claim based on the evidence of record.

II. Nonservice-connected Pension

Basic entitlement for nonservice-connected pension exists if the appellant: (1) served in the active military, naval, or air service for ninety days or more during a period of war; (2) is over the age of 65 or is permanently and totally disabled from nonservice-connected disability not due to his own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. sections 3.274 and 3.275 and has an annual income that does not exceed the applicable maximum annual pension rate (MAPR). 38 U.S.C.A. §§ 1502, 1521, 1522; 38 C.F.R. §§ 3.3, 3.23.

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service. 38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6. In addition, laws and regulations provide that certain individuals and groups are considered to have performed active military, naval, or air service for purposes of VA benefits. 38 C.F.R. § 3.7.

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C.A. § 101(2).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty. 38 U.S.C.A. § 101(24).

Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law No. 190, 79th Congress (Act of October 6, 1945), is included for compensation and dependency and indemnity compensation, but not for pension benefits. All enlistments and reenlistments of Philippine Scouts in the Regular Army between October 6, 1945, and June 30, 1947, inclusive, were made under the provisions of Public Law No. 190, as it constituted the sole authority for such enlistments during that period. This paragraph does not apply to officers who were commissioned in connection with the administration of Public Law No. 190. 38 C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted between October 6, 1945, and June 30, 1947, inclusive, and in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits. Service department certified recognized guerrilla service and unrecognized guerrilla service under a recognized commissioned officer, only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946, is included for compensation benefits, but not for pension benefits. 38 C.F.R. § 3.40(b), (c), and (d).

The appellant served as a New Philippine Scout from June 1946 to February 1949, as evidenced by documentation from the United States National Personnel Records Center. In view of this type of service, there is authorization to receive service-connection disability compensation, but not nonservice-connected pension. See 38 C.F.R. § 3.40(b). There is no other documentation to suggest the appellant has any other qualifying service, and the appellant does not dispute the characterization of his service. 

Basic eligibility for VA nonservice-connected pension is precluded based on the appellant's verified service. Therefore, the Board must deny the claim.


ORDER

Entitlement to nonservice-connected pension benefits is denied.



____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


